Citation Nr: 1741729	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 30, 2008 for the award of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to December 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Winston-Salem, North Carolina Regional Office of the Department of Veterans Affairs, which granted a TDIU, effective January 30, 2008.

In November 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  Subsequently, in July 2014, the Veteran testified again at a hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record.

The Veteran was previously represented by Disabled America Veterans.  However, in a November 2016 statement, the Veteran revoked representation by Disabled American Veterans.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Board remanded this case in April 2015 for further development.  In its remand, the Board directed the RO to associate the Veteran's VA Vocational Rehabilitation and Employment (VR&E) service folder or any such related documents with the Veteran's VA claims file; furnish to the Veteran and his representative a statement of the case (SOC) addressing the increased rating claim for posttraumatic stress disorder (PTSD), along with a VA Form 9, and afford them appropriate opportunity to perfect an appeal as to that issue; obtain all VA treatment records dated from March 2008 to the present.  The VR&E folder and additional VA clinical records were obtained.  Moreover, a SOC was issued in October 2016.  However, the Veteran did not submit a timely substantive appeal.  As such, this issue is no longer in appellate status and the remaining remand directives pertaining to this matter were rendered moot.  Accordingly, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied a TDIU and on June 6, 2007, the Veteran withdrew his claim for TDIU.  

2.  A VA clinical record dated January 30, 2008 can reasonably be construed as an informal claim for a TDIU.  

3.  From June 6, 2007 to January 30, 2008, it was not factually ascertainable that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an effective date prior to January 30, 2008 for the award of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  

II.  Analysis

The Veteran is seeking an effective date prior to January 30, 2008, for the award of TDIU.  The Veteran essentially asserts that the effective date should be dated from November 1996 when his VA doctor stated that the Veteran was unemployable due to his PTSD.        

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

For purposes of the analysis below, the Board observes that in order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The record shows that the Veteran is service-connected for PTSD, evaluated as 70 percent disabling from October 6, 2006 and tinea pedis, evaluated as 10 percent disabling from February 14, 2000.  His total combined rating was 70 percent as of October 6, 2006.  See 38 C.F.R. § 4.25, Table I, Combined Ratings Table.  Accordingly, the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as of that date.

The Board notes that VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the present appeal for an earlier effective date pertains to a period prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case. 

Prior to March 24, 2015, the regulations provided that a report of examination or hospitalization from a VA facility or uniformed services medical facility could serve as an informal claim for increase or to reopen.  38 C.F.R. § 3.157 (2014). The regulation specifically provides that the provision is only applicable "once a formal claim . . . for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157 (b) (2014). 

By way of background, service connection for PTSD was awarded in an April 2005 rating decision.  The Veteran appealed the rating assigned in this decision and requested entitlement to a TDIU.  A statement of the case (SOC) was issued in May 2006 and a substantive appeal was submitted in June 2006.  Again, the Veteran requested a TDIU in his substantive appeal.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, entitlement to a TDIU was denied in a May 2007 rating decision.  Although the TDIU claim was raised as part of the Veteran's increase rating claim, the Board finds that such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims).  Significantly, thereafter, in a June 2007 statement, the Veteran stated that he no longer wished to pursue the issue of entitlement to a TDIU.  

The Board also notes that in July 2007, the RO awarded a 70 percent disabling rating for PTSD, effective October 6, 2006.  In a July 2007 supplement SOC, the RO observed that the Veteran had indicated that he no long wished to pursue a claim for TDIU and informed the Veteran to tell the RO if he desired to apply for such benefit.  Subsequently, in September 2007, the Veteran expressed his satisfaction with the July 2007 decision and withdrew his appeal as to an increased rating for PTSD.  Accordingly, given that the Veteran expressly stated that he no longer wished to pursue a claim for TDIU, the May 2007 decision denying a TDIU is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

On March 28, 2008, the Veteran submitted a statement requesting an increased rating for PTSD.  In the statement, the Veteran referred to a January 30, 2008 VA clinical record as evidence that his PTSD had worsened.  In light of this evidence, the RO properly inferred a claim for TDIU and in the November 2008 rating decision, the RO awarded a TDIU, effective January 30, 2008, which was the date the RO determined the Veteran first met the criteria for TDIU.  The Board has considered the provisions of 38 C.F.R. § 3.157(b) and finds that the January 30, 2008 VA clinical record can reasonably be construed as an informal claim for TDIU as the examiner indicated that he considered the Veteran totally and completely disabled due to PTSD.  Although the Veteran submitted this record at the time of his March 2008 claim, VA clinical records are constructively of record at the time they are created.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Although VA clinical records dated in June and July 2007, after the Veteran withdrew his claim for TDIU, document treatment for PTSD, there is no indication in these records that the Veteran's functional impairment due to his PTSD precluded employment.  Rather, the records simply document similar symptoms noted in prior VA clinical records and, thus, the Board finds that these records cannot reasonably be construed as an informal claim for TDIU.  Moreover, the electronic claims file does not contain any additional submissions that can be reasonably construed as a claim for TDIU prior to January 30, 2008.  Importantly, the Veteran has not asserted that he filed a claim prior to January 30, 2008.  
   
Therefore, the Board finds that the Veteran's claim for TDIU was first received by VA on January 30, 2008.  Thus, it must be determined whether it became factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment from the date of withdrawal of his prior claim in June 2007 until January 30, 2008.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  The Board notes that the evidence does not show, nor has the Veteran asserted that his service-connected tinea pedis precluded employment during this period.  Rather, the Veteran has primarily asserted that he was unable to work prior to January 30, 2008 due to his service-connected PTSD.  

Based on the evidence of record, the Board finds that the evidence does not show that it was factually ascertainable prior to January 30, 2008 that the Veteran was unable to obtain or maintain substantially gainful employment.  Although the  Veteran has asserted that he was unable to work during this period due to his PTSD, VA clinical records from the date of withdrawal of his claim to January 30, 2008 do not address the Veteran's functional impairment with respect to employment and, in turn, do not show that the Veteran was unable to work during this period.  In support of his claim, the Veteran has submitted medical evidence, including a November 1996 VA evaluation, indicating that he was unable to work due to his PTSD; however, all of this evidence is dated prior to June 2007 and thus, was considered in the prior claim.  Again, as in the instant case, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  Further, the Veteran has relied on the fact that he was receiving Social Security Administration (SSA) disability benefits during this period.  Nevertheless, he was awarded such benefits many years prior, and primarily for his nonservice-connected back disability.  As such, these records do not show that it was factually ascertainable that the Veteran was unemployable due to his service-connected PTSD during the period in question.  

At the Board hearing, the Veteran's representative asserted that an effective date of November 15, 2007 is warranted, which was the date the Veteran was denied for VA VR&E services.  However, the denial letter simply notes that the Veteran had been unemployed since 1989 and receiving SSA disability benefits since 1991.  Based on this information, it was determined that the Veteran's disabilities made it unreasonable to expect that he could use the program and keep competitive employment.  However, this evidence does not show that the Veteran was considered unemployable due to his service-connected PTSD.  Rather, it references SSA records, which again primarily pertain to the Veteran's nonservice-connected back.  Moreover, there is no mention of the functional impairment caused by the Veteran's PTSD. As such, this evidence does not show that it was factually ascertainable that the Veteran met the requirements for TDIU as of that date.  

Therefore, absent any evidence beyond the Veteran's general assertion that he was unable to work during this period, the Board finds that it was not factually ascertainable that his service-connected disabilities precluded him from substantially gainful employment.  In conclusion, based on the analysis above, an effective date prior to January 30, 2008, for TDIU is not warranted.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An effective date prior to January 30, 2008, for the award of TDIU is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


